             Case 20-11662-KBO   Doc 161-2   Filed 06/29/20   Page 1 of 17




                                    EXHIBIT A

                                  Proposed Order




26709592.1
                          Case 20-11662-KBO              Doc 161-2        Filed 06/29/20         Page 2 of 17




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                            )
             In re:                                                         )   Chapter 11
                                                                            )
             GNC HOLDINGS, INC., et al.,                                    )   Case No. 20-11662 (KBO)
                                                                            )
                             Debtors.1                                      )   (Jointly Administered)
                                                                            )
                                                                            )   Docket Ref. No. ___

                                             FIFTH (5TH) OMNIBUS
                                   ORDER (A) AUTHORIZING REJECTION
                                OF CERTAIN UNEXPIRED LEASES EFFECTIVE
                           AS OF JUNE 29, 2020 AND (B) GRANTING RELATED RELIEF


                      Upon the motion (the “Motion”)2 of the Debtors for an order (this “Order”), (a) authorizing

         the Debtors to reject certain unexpired leases of nonresidential real property (each, a “Rejection

         Lease,” and collectively, the “Rejection Leases”), a list of which is annexed as Schedule 1 hereto,

         effective as of June 29, 2020 (the “Rejection Date”); and (b) authorizing the Debtors to abandon

         the Remaining Property located at the Premises as of the Rejection Date; and this Court having

         reviewed the Motion; and this Court having determined that the relief requested in the Motion is

         in the best interests of the Debtors, their estates, their creditors, and other parties in interest; and

         this Court having jurisdiction to consider the Motion and the relief requested therein in accordance

         with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United


         1
                The debtors in these Chapter 11 Cases, along with the last four digits of each debtor’s United States federal tax
                identification number, if applicable, or other applicable identification number, are: GNC Holdings, Inc. (6244);
                GNC Parent LLC (7572); GNC Corporation (5170); General Nutrition Centers, Inc. (5168); General Nutrition
                Corporation (4574); General Nutrition Investment Company (3878); Lucky Oldco Corporation (7141); GNC
                Funding, Inc. (7837); GNC International Holdings, Inc. (9873); GNC China Holdco, LLC (0004); GNC
                Headquarters LLC (7550); Gustine Sixth Avenue Associates, Ltd. (0731); GNC Canada Holdings, Inc. (3879);
                General Nutrition Centres Company (0939); GNC Government Services, LLC (2295); GNC Puerto Rico
                Holdings, Inc. (4559); and GNC Puerto Rico, LLC (7234). The debtors’ mailing address is 300 Sixth Avenue,
                Pittsburgh, Pennsylvania 15222.
         2
                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
                Motion.
26709592.1
                     Case 20-11662-KBO           Doc 161-2      Filed 06/29/20      Page 3 of 17




         States District Court for the District of Delaware dated as of February 29, 2012; and consideration

         of the Motion and the relief requested therein being a core proceeding under 28 U.S.C. § 157(b)(2);

         and this Court having authority to enter a final order consistent with Article III of the United States

         Constitution; and venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and it

         appearing that proper and adequate notice of the Motion has been given and that no other or further

         notice is necessary; and upon all of the proceedings before this Court; and after due deliberation

         thereon; and good and sufficient cause appearing therefor, it is hereby

                        ORDERED, ADJUDGED AND DECREED THAT:

                1.      The Motion is GRANTED as set forth herein.

                2.      Pursuant to sections 105(a) and 365 of the Bankruptcy Code, and Bankruptcy Rule

         6006, the Rejection Leases identified in Schedule 1 attached hereto, to the extent not already

         terminated in accordance with their applicable terms or upon agreement of the parties, are hereby

         rejected effective as of the Rejection Date.

                3.      The Debtors are authorized, but not directed, to abandon the Remaining Property that

         is owned by the Debtors and located on the Premises and all such property is deemed abandoned

         effective as of the Rejection Date. The Landlords to each Rejection Lease are authorized to dispose

         of the abandoned Remaining Property without liability to the Debtors or any third party and, to the

         extent applicable, the automatic stay is modified to allow such disposition.

                4.      Nothing herein shall prejudice any party’s rights to assert that the Rejection Leases

         are not, in fact, executory within the meaning of section 365 of the Bankruptcy Code.

                5.      Any proofs of claim for damages in connection with the rejection of the Rejection

         Leases, if any, shall be filed on or before the later of (a) the claims bar date established by the

         Court in these Chapter 11 Cases, if any, and (b) thirty (30) days after entry of this Order.


26709592.1

                                                           2
                       Case 20-11662-KBO           Doc 161-2      Filed 06/29/20      Page 4 of 17




                 6.        Nothing in the Motion or this Order, shall be construed as: (i) an admission as to

         the validity of any claim against any Debtor or the existence of any lien against the Debtors’

         properties; (ii) a waiver of the Debtors’ rights to Dispute any claim or lien on any grounds; (iii) a

         promise to pay any claim; or (iv) an implication or admission that any particular claim would

         constitute an allowed claim. Nothing contained in this Order shall be deemed to increase, decrease,

         reclassify, elevate to an administrative expense status, or otherwise affect any claim to the extent

         it is not paid.

                 7.        The requirements set forth in Bankruptcy Rules 6006 and 6007 are satisfied.

                 8.        This Court shall retain jurisdiction with respect to all matters arising from or related

         to the implementation and/or interpretation of this Order.




26709592.1

                                                              3
                                  Case 20-11662-KBO          Doc 161-2      Filed 06/29/20     Page 5 of 17




                                                                    Schedule 1

                  Store   Counterparty Landlord and Address                 Debtor Counterparty                  Leased Location
                   No.
                                  Pembroke Realty Group
                                                                                                                   Pembroke Mall
                                     Divaris Real Estate
             1.   1449                                                  General Nutrition Corporation         4554 Virginia Beach Blvd
                              One Columbus Center, Suite 700
                                                                                                                Virginia Beach, VA
                                 Virginia Beach, VA 23462
                                   Jones Lang LaSalle Inc.                                                       Rogue Valley Mall
             2.   1452            200 East Randolph Drive               General Nutrition Corporation           1600 North Riverside
                                      Chicago, IL 60601                                                            Medford, OR
                             CBL & Associates Properties, Inc.
                                Mid Rivers Mall CMBS, LLC
                                                                                                                Mid River Mall
                          c/o CBL & Associates Management, Inc.
             3.   1469                                                  General Nutrition Corporation     1080 Mid Rivers Mall Drive
                                    CBL Center Suite 500
                                                                                                               Saint Peters, MO
                                 2030 Hamilton Place Blvd
                                   Chattanooga, TN 37421
                                    The Cafaro Company
                                                                                                                The Mall Of Monroe
                               Frenchtown Square Partnership
             4.   1471                                                  General Nutrition Corporation            2121 N Monroe St
                              5577 Youngstown-Warren Road
                                                                                                                    Monroe, MI
                                       Niles, OH 44446
                                    Namdar Realty Group
                                                                                                                  Hamilton Mall
                           Namdar Realty Group (Hamilton Mall)
             5.   1472                                                  General Nutrition Corporation          4403 Black Horse Pike
                              150 Great Neck Road, Suite 304
                                                                                                                 Mays Landing, NJ
                                   Great Neck, NY 11021
                                    Simon Property Group                                                         Penn Square Mall
             6.   1502          225 West Washington Street              General Nutrition Corporation            2078 Penn Square
                                   Indianapolis, IN 46204                                                       Oklahoma City, OK
                              Brookfield Property Partners L.P.
                              Lansing Mall Limited Partnership                                                     Lansing Mall
             7.   1506      c/o Brookfield Property Partners L.P.       General Nutrition Corporation         5234 West Saginaw Hwy
                               350 N. Orleans Street, Suite 300                                                    Lansing, MI
                                      Chicago, IL 60654
                                           Macerich                                                             Superstition Springs
             8.   1546       401 Wilshire Boulevard, Suite 700          General Nutrition Corporation         6555 East Southern Ave.
                                  Santa Monica, CA 90407                                                            Mesa, AZ




26709592.1
                                   Case 20-11662-KBO          Doc 161-2   Filed 06/29/20    Page 6 of 17




                   Store   Counterparty Landlord and Address              Debtor Counterparty               Leased Location
                    No.
                                       CBRE Group, Inc.                                                    Shoppes @ Pgh Mills
             9.    1558          600 Grant Street, Suite 4800        General Nutrition Corporation         2015 Pgh Mills Blvd
                                     Pittsburgh, PA 15219                                                     Tarentum, PA
                                             URW
                                                                                                            Westfield Meriden
                                   Meriden Square #2, LLC
             10.   1578                                              General Nutrition Corporation          470 Lewis Avenue
                             2049 Century Park East, 41st Floor
                                                                                                              Meriden, CT
                                   Los Angeles, CA 90025
                                Ethan Conrad Properties, Inc
                                  Chico Mall Investors, LLC                                                    Chico Mall
             11.   1583             c/o GEM Investors Inc.           General Nutrition Corporation          1950 E. 20th Street
                                   900 N Michigan Avenue                                                       Chico, CA
                                       Chicago, IL 60611
                                     Namdar Realty Group
                           Enfield Square Realty LLC c/o Namdar                                            Enfield Square Mall
             12.   1592                   Realty Group               General Nutrition Corporation            90 Elm Street
                               150 Great Neck Road, Suite 304                                                  Enfield, CT
                                    Great Neck, NY 11021
                                     Simon Property Group                                                 Apple Blossom Mall
             13.   1602          225 West Washington Street          General Nutrition Corporation     1850 Apple Blossom Drive
                                    Indianapolis, IN 46204                                                  Winchester, VA
                                        H&R Retail, Inc.
                                  Middlesex Associates LLP                                                   Middlesex S.C.
             14.   1618     c/o Maryland Financial Investors Inc.    General Nutrition Corporation          1342 Eastern Blvd.
                             2800 Quarry Lake Drive, Suite 340                                                Baltimore, MD
                                     Baltimore, MD 21209
                                    Jones Lang LaSalle Inc.                                                  Rosedale Center
             15.   1627            200 East Randolph Drive           General Nutrition Corporation          10 Rosedale Center
                                       Chicago, IL 60601                                                      Roseville, MN
                                    Jones Lang LaSalle Inc.                                                    Salem Center
             16.   1666            200 East Randolph Drive           General Nutrition Corporation         480 Center Street Ne
                                       Chicago, IL 60601                                                        Salem, OR




                                                                     2


26709592.1
                                    Case 20-11662-KBO          Doc 161-2   Filed 06/29/20    Page 7 of 17




                   Store    Counterparty Landlord and Address              Debtor Counterparty                Leased Location
                    No.
                                       TKG Management
                                THF Paducah Development, LP                                                 Paducah Towne Center
             17.   1691               c/o THF Realty, Inc.            General Nutrition Corporation         3216 Irvin Cobb Drive
                           2127 Innerbelt Business Center Suite 200                                             Paducah, KY
                                      St Louis, MO 63114
                                    313 Harvard Street LLC                                                   313A Harvard Street
             18.   2119          1018 Commonwealth Avenue             General Nutrition Corporation           313A Harvard St
                                       Boston, MA 02215                                                        Brookline, MA
                                       Acadia Realty Trust
                                                                                                                 City Center
                                   2675 Geary Boulevard LP
             19.   2162                                               General Nutrition Corporation            2675 Geary Blvd
                            411 Theodore Fremd Avenue, Suite 300
                                                                                                              San Francisco, CA
                                         Rye, NY 10580
                                 Commercial Retail Associates
                                                                                                       Shops @ Dunes On Monterey
                                         SKN Properties
             20.   2355                                               General Nutrition Corporation      130 General Stilwell Dr
                              680 West Shaw Avenue, Suite 202
                                                                                                              Marina, CA
                                        Fresno, CA 93704
                                    Commerce RE Solutions
                                                                                                               Santa Rosa Mall
                            Commercial Centers Management, Inc.
             21.   2432                                               General Nutrition Corporation                  Pr 2
                                1498 Roosevelt Ave., Suite 201
                                                                                                                Bayamon, PR
                                    Guaynabo, PR 000 968
                                     Simon Property Group                                                      The Westchester
             22.   2471           225 West Washington Street          General Nutrition Corporation          125 Westchester Ave
                                     Indianapolis, IN 46204                                                   White Plains, NY
                                 Lexington Realty International
                             Hutchingson Mall Realty Group, LLC                                                Hutchinson Mall
             23.   2641        c/o Lexington Realty International     General Nutrition Corporation         1060 Highway 15 South
                             911 East County Line Road, Suite 207                                              Hutchinson, MN
                                       Lakewood, NJ 8701
                                     Urban Edge Properties
                                                                                                                Hudson Mall
                                     UE Hudson Mall, LLC
             24.   2654                                               General Nutrition Corporation                Rt 440
                                        210 Route 4 East
                                                                                                               Jersey City, NJ
                                       Paramus, NJ 07652




                                                                      3


26709592.1
                                   Case 20-11662-KBO         Doc 161-2   Filed 06/29/20    Page 8 of 17




                   Store    Counterparty Landlord and Address            Debtor Counterparty                Leased Location
                    No.
                                       WS Development
                            W/S Ware Properties OP, LLC c/o WS                                               Gibbs Crossing
             25.   2724         Development Associates, LLC         General Nutrition Corporation            350 Palmer Rd
                                     1330 Boylston Street                                                      Ware, MA
                                  Chestnut Hill, MA 02467
                                     Lion Holdings, LLC
                           Cathedral Village Shopping Center LLLP                                           Cathedral Village
             26.   2726               c/o Lion Properties           General Nutrition Corporation          69185 Ramon Road
                                1650 38th Street, Suite 104W                                               Cathedral City, CA
                                      Boulder, CO 80301
                                    Spinoso Realty Group
                                                                                                          Santa Maria Town Ctr
                                   SMTC Acquisition LLC
             27.   2752                                             General Nutrition Corporation         222 Town Center East
                                200 Liberty Street 22nd Floor
                                                                                                            Santa Maria, CA
                                        NY, NY 10281
                                 New England Development
                             Ned Altoona LLC c/o New England                                              Outlets Of Des Moines
             28.   2776                  Development                General Nutrition Corporation         545 Bass Pro Drive Nw
                                         75 Park Plaza                                                         Altoona, IA
                                      Boston, MA 02116
                                        Atlantic Retail
                                  1681 West Ventures, LLC                                                      17 West
             29.   2841           c/o Turnberry Associates          General Nutrition Corporation           1220 17th Street
                               19501 Biscayne Blvd, Suite 400                                               Miami Beach, FL
                                     Aventura, FL 33180
                                  Aspen Group Real Estate
                                                                                                              Buffalo Mall
                                      BI Jamestown LLC
             30.   2848                                             General Nutrition Corporation           2400-8th Ave Sw
                                500 Galleria Drive, Suite 287
                                                                                                             Jamestown, ND
                                    Johnstown, PA 15904
                                  Solar Realty Management
                                   Soleman Brother V LLC                                                   1336 Wisconsin Ave
             31.   2850                                             General Nutrition Corporation
                                   13716 Canal Vista Court                                                   Washington, DC
                                     Potomac, MD 20854




                                                                    4


26709592.1
                                   Case 20-11662-KBO         Doc 161-2   Filed 06/29/20    Page 9 of 17




                   Store   Counterparty Landlord and Address             Debtor Counterparty                 Leased Location
                    No.
                                Charbern Management Group
                             Charbern Management Group LLC                                                     302 Canal St
             32.   2884                                             General Nutrition Corporation
                                        PO Box 1672                                                           New York, NY
                                    New York, NY 10013
                                         RPT Realty
                                                                                                            Deer Creek Center
                              Ramco-Gershenson Properties, LP
             33.   2901                                             General Nutrition Corporation         3218 Laclede Station Rd
                           31500 Northwestern Highway, Suite 300
                                                                                                             Maplewood, MO
                                 Farmington Hills, MI 48334
                                      Fisher Associates
                                                                                                              75-28 37th Ave
                                      FBF Realty, LLC
             34.   2915                                             General Nutrition Corporation             75-28 37th Ave
                                      152 W 57th Street
                                                                                                               Queens, NY
                                    New York, NY 10019
                                       Premier Equities
                                Premier 682 Broadway, LLC                                                 682 Broadway/3rd Street
             35.   2951                                             General Nutrition Corporation
                                150 East 58th Street, 23 Floor                                                New York, NY
                                    New York, NY 10155
                                 Winder Corners Associates
                                                                                                                Rego Park
                                     Sylva Shops, LLLP
             36.   3052                                             General Nutrition Corporation           96-16 Queens Blvd.
                                 100 East Sybelia, Suite 120
                                                                                                              Rego Park, NY
                                     Maitland, FL 32751
                              Brookfield Property Partners L.P.
                                   Ridgedale Center, LLC                                                     Ridgedale Center
             37.   3055     c/o Brookfield Property Partners L.P.   General Nutrition Corporation          12505 Wayzata Blvd.
                               350 N. Orleans Street, Suite 300                                              Minnetonka, MN
                                      Chicago, IL 60654
                                    Namdar Realty Group
                                    Steeplegate Mall LLC                                                        Steeplegate
             38.   3082           c/o Namdar Realty Group           General Nutrition Corporation            270 Louden Road
                              150 Great Neck Road, SUITE 304                                                   Concord, NH
                                   Great Neck, NY 11021
                                          Macerich                                                             Wilton Mall
             39.   3105      401 Wilshire Boulevard, Suite 700      General Nutrition Corporation         3065 Rte 50 Space B-12
                                  Santa Monica, CA 90407                                                   Saratoga Springs, NY




                                                                    5


26709592.1
                                   Case 20-11662-KBO         Doc 161-2   Filed 06/29/20     Page 10 of 17




                   Store    Counterparty Landlord and Address            Debtor Counterparty                  Leased Location
                    No.
                                             URW
                                                                                                           Old Orchard Mall
                            Old Orchard Urban Limited Partnership
             40.   3169                                              General Nutrition Corporation      4999 Old Orchard Center
                              2049 Century Park East, 41st Floor
                                                                                                              Skokie, IL
                                    Los Angeles, CA 90067
                                       Crosspoint Realty
                                                                                                                Vintage Oaks
                               Crosspoint Realty Services, Inc.
             41.   3220                                              General Nutrition Corporation            120 Vintage Way
                                 208 Vintage Way, Suite 100
                                                                                                                Novato, CA
                                       Novato, CA 94945
                                     Simon Property Group                                                    Solomon Pond Mall
             42.   3390          225 West Washington Street          General Nutrition Corporation          601 Donald Lynn Blvd
                                    Indianapolis, IN 46204                                                    Marlborough, MA
                                    TSV Management, Inc.
                                                                                                               Southside Mall
                                  Route 23 Associates, LLC
             43.   3438                                              General Nutrition Corporation             Rd 2 Southside
                           625 W Ridge Pike, Building A, Suite 100
                                                                                                                Oneonta, NY
                                  Conshohocken, PA 19428
                                         CAM-7 LLC                                                          Edmond Crossing S.C.
             44.   3515          2600 Grand Blvd, Suite 700          General Nutrition Corporation           72 S.E. 33rd Street
                                    Kansas City, MO 64108                                                      Edmond, OK
                               Brookfield Property Partners L.P.                                               Bayshore Mall
             45.   3547        350 N. Orleans Street, Suite 300      General Nutrition Corporation            3300 Broadway
                                       Chicago, IL 60654                                                        Eureka, CA
                               Kohan Retail Investment Group
                                                                                                            Holiday Village Mall
                            SN Properties Funding IV Havre, LLC
             46.   3591                                              General Nutrition Corporation          1753 Highway 2 W
                                        323 Fifth Street
                                                                                                                 Havre, MT
                                       Eureka, CA 95501
                                Ann Arbor Galleria Associates
                            Ann Arbor Galleria Associates LLC c/o
                                                                                                               Galleria Mall
                                Oxford Property Management
             47.   3596                                              General Nutrition Corporation           1210 S. University
                             Attn: Janeen Baird & Clark Doughty
                                                                                                              Ann Arbor, MI
                                    210 South Fifth Avenue
                                     Ann Arbor, MI 48107




                                                                     6


26709592.1
                                   Case 20-11662-KBO         Doc 161-2   Filed 06/29/20     Page 11 of 17




                   Store    Counterparty Landlord and Address            Debtor Counterparty                   Leased Location
                    No.
                                       Madison Marquette
                                                                                                               Empire Outlets
                             St. George Outlet Development LLC
             48.   3600                                              General Nutrition Corporation          35B Richmond Terrace
                                 150 Myrtle Avenue, 2nd Floor
                                                                                                              Staten Island, NY
                                      Brooklyn, NY 11201
                                       Borelli Investments
                                                                                                             Wayland Town Center
                                       BOS Retail 1, LLC
             49.   3619                                              General Nutrition Corporation             77 Andrew Ave
                                    2310 Washington Street
                                                                                                                Wayland, MA
                                Newton Lower Falls, MA 02462
                               Brookfield Property Partners L.P.
                                    Mall of Louisiana, LLC                                                     Mall Of Louisiana
             50.   3659      c/o Brookfield Property Partners L.P.   General Nutrition Corporation           6401 Bluebonnet Blvd
                                350 N. Orleans Street, Suite 300                                               Baton Rouge, LA
                                       Chicago, IL 60654
                                    Starwood Retail Partners
                                                                                                                 Capital Mall
                                 Starwood Retail Partners LLC
             51.   3703                                              General Nutrition Corporation          625 Black Lake Blvd Sw
                              One East Wacker Drive, Suite 3600
                                                                                                                 Olympia, WA
                                       Chicago, IL 60601
                                 Urban Retail Properties, LLC
                            Garrison Boardwalk ALK, LLC c/o The                                        Louisiana Boardwalk Outlet
             52.   3745              Woodmont Company                General Nutrition Corporation        490 Boardwalk Blvd
                                   540 Boardwalk Boulevard                                                  Bossier City, LA
                                    Bossier City, LA 71111
                              CBL & Associates Properties, Inc.
                                  Laredo Outlet Shoppes, LLC                                          The Outlet Shoppes At Laredo
             53.   3776        c/o Horizon Group Properties, LP      General Nutrition Corporation         1600 Water Street
                              10275 W. Higgins Road, Suite 560                                                Laredo, TX
                                      Rosemont, IL 60018
                                     PREIT Services, LLC
                           PR Financing LP c/o PREIT Services LLC                                              Francis Scott Key
             54.   3879     200 South Broad Street The Bellvue 3rd   General Nutrition Corporation          5500 Buckeystown Pike
                                              Floor                                                             Frederick, MD
                                    Philadelphia, PA 19102




                                                                     7


26709592.1
                                     Case 20-11662-KBO          Doc 161-2    Filed 06/29/20     Page 12 of 17




                   Store     Counterparty Landlord and Address               Debtor Counterparty                  Leased Location
                    No.
                                            Benderson
                                                                                                            Niagara Consumer Square
                            Benderson Development Company, LLC
             55.   3894                                                  General Nutrition Corporation       7314 Niagara Falls Blvd
                                      570 Delaware Avenue
                                                                                                               Niagara Falls, NY
                                       Buffalo, NY 14202
                                         Rockstep Capital
                           Rubloff Tri-State Thunderbird Portfolio LLC                                            Thunderbird Mall
             56.   3904               Attn: General Counsel              General Nutrition Corporation           1421 B 12th Ave S
                                  4949 Harrison Ave, Suite 200                                                     Virginia, MN
                                       Rockford, IL 61108
                                    Conviser Property Group
                                        Octagon Properties
                                                                                                                 1940 Beacon Street
             57.   3958               Cleveland Circle, LLC              General Nutrition Corporation
                                                                                                                   Brighton, MA
                                          P.O. Box 1997
                                       Brookline, MA 2446
                              Army & Air Force Exchange Service
                                                                                                                   Hanscom Afb
                                   3911 S Walton Walker Blvd
             58.   4349                                                  General Nutrition Corporation            100 Eglin Street
                                    SD-V/C Military Upload
                                                                                                                   Bedford, MA
                                        Dallas, TX 75236
                              Army & Air Force Exchange Service
                                                                                                                   Fort Hamilton
                                   3911 S Walton Walker Blvd
             59.   4364                                                  General Nutrition Corporation          123 General Lee Ave
                                    SD-V/C Military Upload
                                                                                                                   Brooklyn, NY
                                        Dallas, TX 75236
                               Marine Corps Community Services
                                                                                                                  San Diego Mcrd
                                         Attn Settlement
             60.   4374                                                  General Nutrition Corporation            3800 Chosin Ave
                                          PO Box 33489
                                                                                                                   San Diego, CA
                                       Charlotte, NC 28233
                              Army & Air Force Exchange Service
                                                                                                                   Columbus Afb
                                   3911 S Walton Walker Blvd
             61.   4405                                                  General Nutrition Corporation               Bldg #160
                                    SD-V/C Military Upload
                                                                                                                 Columbus Afb, MS
                                        Dallas, TX 75236
                              Army & Air Force Exchange Service
                                                                                                                   Homestead Ars
                                   3911 S Walton Walker Blvd
             62.   4443                                                  General Nutrition Corporation          29242 Coral Sea Blvd
                                    SD-V/C Military Upload
                                                                                                                 Homestead Afb, FL
                                        Dallas, TX 75236


                                                                         8


26709592.1
                                    Case 20-11662-KBO          Doc 161-2    Filed 06/29/20     Page 13 of 17




                   Store     Counterparty Landlord and Address              Debtor Counterparty                 Leased Location
                    No.
                              Army & Air Force Exchange Service
                                                                                                                Ellsworth Afb
                                   3911 S Walton Walker Blvd
             63.   4453                                                 General Nutrition Corporation     2725 Lemay Blvd Bldg 4020
                                     SD-V/C Military Upload
                                                                                                              Ellsworth Afb, SD
                                         Dallas, TX 75236
                               Tanger Factory Outlet Centers, Inc.
                                    Tanger Jeffersonville, LLC
                                                                                                           Tanger Outlet Center Jeff
                            c/o Tanger Properties Limited Partnership
             64.   5026                                                 General Nutrition Corporation      8000 Factory Shops Blvd
                                     Attn: Legal Department
                                                                                                              Jeffersonville, OH
                                3200 Northline Avenue, Suite 360
                                      Greensboro, NC 27408
                                      Simon Property Group                                                     Lee Premium Outlets
             65.   5028            225 West Washington Street           General Nutrition Corporation            50 Water Street
                                      Indianapolis, IN 46204                                                        Lee, MA
                                 Comar Realty Association LLC
                                                                                                               1212 Kings Highway
             66.   5058                  PO Box 300-381                 General Nutrition Corporation
                                                                                                                  Brooklyn, NY
                                       Brooklyn, NY 11230
                                        Glimcher Group Inc
                                      Glimcher Devcor INC                                                       Arlington Square
             67.   5125             Robert Glimcher President           General Nutrition Corporation           4725 Reed Road
                                   500 Grant Street, Suite 2000                                                  Columbus, OH
                                       Pittsburgh, PA 15219
                                       Namdar Realty Group
                                     Lakes Mall Realty LLC                                                       The Lakes Mall
             68.   5138             c/o Namdar Realty Group             General Nutrition Corporation           5600 Harvey Road
                                 150 Great Neck Road, Suite 304                                                   Muskegon, MI
                                      Great Neck, NY 11021
                               Tanger Factory Outlet Centers, Inc.
                           Tanger Daytona, LLC c/o Tanger Properties
                                                                                                           Tanger Outlet Center Dayt
                                        Limited Partnership
             69.   5139                                                 General Nutrition Corporation       1100 Cornerstone Blvd
                                     Attn: Legal Department
                                                                                                              Daytona Beach, FL
                                3200 Northline Avenue, Suite 360
                                      Greensboro, NC 27408




                                                                        9


26709592.1
                                    Case 20-11662-KBO         Doc 161-2     Filed 06/29/20    Page 14 of 17




                   Store     Counterparty Landlord and Address              Debtor Counterparty                 Leased Location
                    No.
                                  La Jolla Management Company
                                                                                                                Walmart Lafayette
                                 Lafayette Covenant Group, LLC
             70.   5167                                                General Nutrition Corporation           1217 Diamond Circle
                              2640 Paseo Verde Parkway, Suite 145
                                                                                                                  Lafayette, CO
                                       Henderson, NV 89074
                                            Benderson
                                                                                                              Northwest Promenade
                                    Promenade Associates, LP
             71.   5171                                                General Nutrition Corporation          6737 Manatee Ave W
                             7978 Cooper Creek Boulevard, Suite 100
                                                                                                                 Bradenton, FL
                                    University Park, FL 34201
                                 Brookfield Property Partners L.P.                                                Monmouth S.C.
             72.   5186           350 N. Orleans Street, Suite 300     General Nutrition Corporation            180 Route 35 South
                                         Chicago, IL 60654                                                        Eatontown, NJ
                                      Simon Property Group                                                       Square One Mall
             73.   5203            225 West Washington Street          General Nutrition Corporation           1201 Broadway Drive
                                      Indianapolis, IN 46204                                                       Saugus, MA
                                 Brookfield Property Partners L.P.
                                     Park Meadows Mall, LLC                                              Park Meadows Town Center
             74.   5213        c/o Brookfield Property Partners L.P.   General Nutrition Corporation     8505 Park Meadows Center
                                  350 N. Orleans Street, Suite 300                                             Lone Tree, CO
                                         Chicago, IL 60654
                           A.F. Jonna Development & Management Co.
                                    Comm-Co Equities, L.L.C.
                                                                                                              Commerce Town Center
                           c/o A.F. Jonna Management & Development
             75.   5221                                                General Nutrition Corporation           3050 Union Lake Rd
                                            Co., L.L.C.
                                                                                                                 Commerce, MI
                                  4036 Telegraph Road, Suite 201
                                    Bloomfield Hills, MI 48302
                                         Transwestern (NJ)
                                Mario Trantino and Pietra Trantino                                              7017 18th Avenue
             76.   5258                                                General Nutrition Corporation
                                        127 Bay 38th Street                                                       Brooklyn, NY
                                       Brooklyn, NY 11214
                                               URW
                                                                                                          Westfield Sarasota Square
                                   Sarasota Shoppingtown, LLC
             77.   5264                                                General Nutrition Corporation       8201 S Tamiami Trail
                                2049 Century Park East, 41st Floor
                                                                                                                Sarasota, FL
                                      Los Angeles, CA 90067




                                                                       10


26709592.1
                                   Case 20-11662-KBO         Doc 161-2    Filed 06/29/20    Page 15 of 17




                   Store    Counterparty Landlord and Address             Debtor Counterparty                  Leased Location
                    No.
                                  Merlone Geier Management
                                      PPR Cascade LLC                                                           Cascade Mall
             78.   5378              Attn: Center Manager            General Nutrition Corporation            414 Cascade Mall
                                      Cascade Mall Drive                                                       Burlington, WA
                                    Burlington, MA 98233
                               Brookfield Property Partners L.P.
                             Baltimore Center Associates Limited
                                                                                                        The Gallery At The Harbor
                                          Partnership
             79.   5411                                              General Nutrition Corporation          200 East Pratt St
                             c/o Brookfield Property Partners L.P.
                                                                                                             Baltimore, MD
                                350 N. Orleans Street, Suite 300
                                      Chicago, IL 60654
                              CBL & Associates Properties, Inc.
                              Meridian Mall Limited Partnership
                                                                                                                Meridian Mall
                           c/o CBL & Associates Management, Inc.
             80.   5498                                              General Nutrition Corporation          1982 West Grand River
                                     CBL Center Suite 500
                                                                                                                 Okemos, MI
                                  2030 Hamilton Place Blvd
                                    Chattanooga, TN 37421
                                             URW
                                                                                                        Westfield Fashion Square
                            Sherman Oaks Fashion Associates, LP
             81.   5581                                              General Nutrition Corporation       14006 Riverside Drive
                              2049 Century Park East, 41st Floor
                                                                                                          Sherman Oaks, CA
                                    Los Angeles, CA 90067
                               Brookfield Property Partners L.P.
                            Paramus Park Shopping Center Limited
                                                                                                              Paramus Park Mall
                                          Partnership
             82.   5584                                              General Nutrition Corporation          2040 Paramus Park Mall
                             c/o Brookfield Property Partners L.P.
                                                                                                                 Paramus, NJ
                                350 N. Orleans Street, Suite 300
                                      Chicago, IL 60654
                                   Combined Properties Inc.
                                                                                                                  Sully Plaza
                           1025 Thomas Jefferson St. NW, Suite 700
             83.   5587                                              General Nutrition Corporation          13936 Lee Jackson Hwy
                                             East
                                                                                                                Chantilly, VA
                                    Washington, DC 20007




                                                                     11


26709592.1
                                    Case 20-11662-KBO        Doc 161-2     Filed 06/29/20    Page 16 of 17




                   Store     Counterparty Landlord and Address             Debtor Counterparty                  Leased Location
                    No.
                               Brookfield Property Partners L.P.
                                        Visalia Mall, LP                                                       Visalia Mall
             84.   5591       c/o Brookfield Property Partners LP     General Nutrition Corporation      2157 South Mooney Blvd
                                350 N. Orleans Street, Suite 300                                               Visalia, CA
                                       Chicago, IL 60654
                           Mid-America Real Estate – Wisconsin, LLC
                                                                                                                Marshfield Mall
                            Malls4U, LLC / Welsh Companies LLC
             85.   5642                                               General Nutrition Corporation            503 East Ives Street
                                  4350 Baker Road, Suite 400
                                                                                                                 Marshfield, WI
                                    Minnetonka, MN 55343
                                  Woodsonia Real Estate, Inc.                                                    West Market Sc
             86.   5823           17007 Marcy Street, Suite 2         General Nutrition Corporation          109 S Parket Street - 109
                                       Omaha, NE 68118                                                             Olathe, KS
                             Lormax Stern Development Company
                                                                                                                  Bay City Mall
                                     Bay City Mall Partners
             87.   5883                                               General Nutrition Corporation             4101 Wilder Road
                                       4101 Wilder Road
                                                                                                                  Bay City, MI
                                      Bay City, MI 48706
                                 Washington Prime Group Inc.
                                                                                                                Great Lakes Mall
                                   Mall at Great Lakes, LLC
             88.   5916                                               General Nutrition Corporation           7850 Mentor Avenue
                                     180 East Broad Street
                                                                                                                  Mentor, OH
                                     Columbus, OH 43215
                                 Ashkenazy Acquisition Group
                                     Mabelvale Plaza, LLC                                               Mabelvale Shopping Center
             89.   5933     d/b/a Mabelvale Plaza Shopping Center     General Nutrition Corporation     10101 Mabelvale Plaza Dr
                                 2851 Lakewood Village Drive                                                Little Rock, AR
                                     Little Rock, AR 72116
                                    Starwood Retail Partners
                                                                                                               Macarthur Center
                                 Starwood Retail Partners LLC
             90.   6294                                               General Nutrition Corporation          300 Monticello Avenue
                              One East Wacker Drive, Suite 3600
                                                                                                                 Norfolk, VA
                                       Chicago, IL 60601
                                        Clay Felt Co. Inc
                                                                                                              Plaza Shopping Center
                                         Felts Plaza, Inc.
             91.   6587                                               General Nutrition Corporation           1027 South Muskogee
                                  116-B South Muskogee Ave.
                                                                                                                  Talequah, OK
                                      Talequah, OK 74464




                                                                      12


26709592.1
                                    Case 20-11662-KBO          Doc 161-2     Filed 06/29/20    Page 17 of 17




                   Store     Counterparty Landlord and Address               Debtor Counterparty                 Leased Location
                    No.
                                           Next Realty
                                                                                                                    Parrot Plaza
                                Next Property Management Inc.
             92.   6604                                                 General Nutrition Corporation          1401 W. North Avenue
                               5213 Old Orchard Road, Suite 880
                                                                                                                  Melrose Park, IL
                                        Skokie, IL 60077
                                             CORE
                               247 Third Avenue Associates LLC
                                                                                                                  247 3rd Avenue
             93.   6659            c/o PKW Management, Inc.             General Nutrition Corporation
                                                                                                                  New York, NY
                                      28 Maple Place, #1214
                                      Manhasset, NY 11030
                                 Stalworth Real Estate Services
                             Stanbery Old Bridge LLC c/o Stanbery                                         The Shoppes At Old Bridge
             94.   6775                 Development LLC                 General Nutrition Corporation        3849 Us Highway 9
                                     328 Civic Center Drive                                                    Old Bridge, NJ
                                      Columbus, OH 43215
                           Douglas Emmett Management Hawaii, LLC
                                  Douglas Emmett 2010, LLC
                                                                                                                  1003 Bishop St
             95.   6868      Attn: Property Manager Bishop Square       General Nutrition Corporation
                                                                                                                   Honolulu, HI
                           1003 Bishop Street Pauahi Tower, Suite 440
                                       Honolulu, HI 96813
                                              URW
                                                                                                                 Southgate Plaza
                                  Southgate Mall Owner, LLC
             96.   6997                                                 General Nutrition Corporation          3501 S Tamiami Trail
                               2049 Century Park East, 41st Floor
                                                                                                                   Sarasota, FL
                                     Los Angeles, CA 90067
                                       Wakefield Mall LLC
                                                                                                                 Wakefield Mall
                            Wakefield Mall, LLC c/o Geoffrey Levy
             97.   7090                                                 General Nutrition Corporation           Tower Hill Road &
                                 151 Cooidge Avenue Suite 104
                                                                                                                  Wakefield, RI
                                     Watertown, MA 02472
                                 Metro Acquisition Corporation
                                                                                                                  Steinway Street
                             U.S. of L Realty Corporation c/o Levy
             98.   7243                                                 General Nutrition Corporation          30-62 Steinway Street
                                         5 Rosehill Drive
                                                                                                                    Astoria, NY
                                      Manhasset, NY 11030
                                            Macerich                                                               Pacific View
             99.   7295        401 Wilshire Boulevard, Suite 700        General Nutrition Corporation           3301 E. Main Street
                                    Santa Monica, CA 90407                                                         Ventura, CA


                                                                        13


26709592.1
